        Case 6:19-cv-00058-SEH Document 158 Filed 09/15/21 Page 1 of 10



                  IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF MONTANA

                                HELENA DIVISION

 DONNA GROHMAN,

                             Plaintiff,            No. CV 19-58-H-SEH

 vs.
                                                   ORDER
MOUNTAIN WEST FARM BUREAU
MUTUAL INSURANCE COMPANY,

                             Defendant.

       On September 15, 2021, the Court received via United States Mail a letter
from Alan F. Blakley, Esq. ("Blakley") dated September 9, 2021, a copy of which

is attached to this Order.

       The September 9, 2021, letter, regardless of form, is in substance, at least in

part, a motion to the Court by Blakley that seeks certain relief:

             Please help me get Mountain West to pay the bill it
             incurred by serving me with a subpoena under Rule 45.
             If possible, I'd like to add 2 hours of my time ($600.00)
             to the bill for researching my options under Rule 45 and
             looking at discovery requests that I had previously
             reviewed in this matter, and for writing this letter.

       The Court will treat the September 9, 2021, letter as a motion to the Court

under L.R. 7.1.
Case 6:19-cv-00058-SEH Document 158 Filed 09/15/21 Page 2 of 10
Case 6:19-cv-00058-SEH Document 158 Filed 09/15/21 Page 3 of 10
Case 6:19-cv-00058-SEH Document 158 Filed 09/15/21 Page 4 of 10
Case 6:19-cv-00058-SEH Document 158 Filed 09/15/21 Page 5 of 10
Case 6:19-cv-00058-SEH Document 158 Filed 09/15/21 Page 6 of 10
Case 6:19-cv-00058-SEH Document 158 Filed 09/15/21 Page 7 of 10
Case 6:19-cv-00058-SEH Document 158 Filed 09/15/21 Page 8 of 10
Case 6:19-cv-00058-SEH Document 158 Filed 09/15/21 Page 9 of 10
Case 6:19-cv-00058-SEH Document 158 Filed 09/15/21 Page 10 of 10
